COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §

                                                 §
 IN RE:                                                          No. 08-07-00308-CV
                                                 §
 BRIAN M. GORDON, M.D.,                                        An Original Proceeding
                                                 §
 RELATOR.                                                            in Mandamus
                                                 §

                                                 §




        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator, Brian M. Gordon, M.D., filed a petition for writ of mandamus in this Court on

October 26, 2007. See TEX .R.APP .P. 52.1. Prior to the Court rendering a decision on the

petition, Relator has filed a motion to dismiss stating that on June 2, 2008, the parties reached an

agreement settling all matters in controversy in the underlying case. SeeTEX .R.APP .P. 42.1(a)(2).

       Having considered Relator’s motion, this Court is of the opinion that it should be granted.

Therefore, we dismiss the petition for writ of mandamus. As the motion does not specify

otherwise, Relator will bear the costs of the proceeding. See TEX .R.APP .P. 42.1(d).


June 12, 2008
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.